                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

GERALD RAY HOFFMAN,

           Plaintiff,

v.                                                     Case No. 1:17cv302-MW/GRJ

DR. ASBELTI LLORENS,
et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 39. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. This

Court, as it must, accepts Plaintiff’s allegations as true. However, the fact that Dr. Llorens

allegedly displayed a “bad attitude” etc. does not alter the fact that Plaintiff also alleges that Dr.

Llorens repeatedly saw him and treated him. In fact, Plaintiff alleges that Dr. Llorens ordered

numerous diagnostic tests and continued to try different medications. Plaintiff suggests that Dr.

Llorens got it wrong. The fact that Dr. Llorens got it wrong, without more, does not support a

claim of deliberate indifference. Plaintiff does not allege that Dr. Llorens intentionally let him

suffer or ignored his complaints. In order to state a claim against Dr. LLorens, Plaintiff has to

allege more than Dr. Llorens negligently treated his skin condition. The Clerk shall enter judgment

stating, “Defendants’ motions to dismiss the Complaint for failure to state a claim upon which

                                                  1
relief may be granted are GRANTED. ECF Nos. 19, 20, 22, and 23.” The Clerk shall close the

file.

        SO ORDERED on February 26, 2019.

                                         s/Mark E. Walker             ____
                                         Chief United States District Judge




                                            2
